                 Case 5:18-cr-00258-EJD Document 75 Filed 05/24/19 Page 1 of 3



 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; SMRoper@wc.com; MChen@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                                       UNITED STATES DISTRICT COURT

12                                      NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                        ) Case No. CR-18-00258-EJD
15                                                    )
              Plaintiff,                              ) JOINT STATUS MEMORANDUM
16                                                    )
         v.                                           )
17                                                    )
     ELIZABETH HOLMES and                             )
18   RAMESH “SUNNY” BALWANI,                          )
                                                      )
19            Defendants.                             )
                                                      )
20                                                    )

21

22            The parties in the above-captioned matter hereby file this joint status memorandum proposing a
23 briefing schedule for Defendant Elizabeth Holmes’ pending Motion To Compel Production of Rule 16

24 Discovery and Brady Materials, ECF No. 67 (the “Motion”).

25 I.         The Motion and the Status Hearing.
26            On February 5, 2019, Ms. Holmes requested from the government documents maintained by
27 certain regulatory and law enforcement agencies that are the subject of the Motion. ECF No. 67 at 7-8.

28

                                                         1
     4847-6678-1336V.1 0103509-000002
                 Case 5:18-cr-00258-EJD Document 75 Filed 05/24/19 Page 2 of 3



 1 The government declined to produce the documents, stating that it had already produced all documents it

 2 had obtained from these agencies and that any additional documents that might be held by those

 3 agencies were not in the government’s possession, custody, or control. Id. The parties attempted to

 4 resolve the issue in the following weeks, including through correspondence and two telephonic

 5 conferences. Id. The government maintains its position that it does not have possession, custody, or

 6 control over the requested documents. Id. Ms. Holmes maintains that the government’s position

 7 contravenes Ninth Circuit law regarding its discovery obligations.

 8            Notwithstanding its position that Ms. Holmes is not entitled to the documents, the government

 9 offered to voluntarily request them from the relevant agencies, but at the same time relayed information
10 from the agencies indicating that there was no guarantee all requested documents would be produced.

11 Id. That information—conveyed during an April 5 conference—prompted Ms. Holmes to file the

12 Motion seeking a court order compelling the government to obtain and produce the requested agency

13 documents under Federal Rule of Criminal Procedure 16 and pursuant to the government’s Brady

14 obligations. Id.

15            The parties and the Court discussed the Motion at the April 22, 2019 status conference in this

16 matter. The government there stated that it would seek to have “additional conversations with agency

17 counsel to see whether there’s some middle ground, some ability to compromise.” 4/22/19 Hr’g Tr. at 7.

18 The defense agreed that the government should pursue these conversations, with hope that the agencies

19 (and the government) would reconsider their earlier positions now that there was a pending motion to

20 compel. See id. The parties further agreed that they would file a joint status memorandum regarding the

21 Motion to inform the Court about the status of the discussions with the agencies and among the parties,

22 and, if no agreement had been reached by that time, to propose a briefing schedule for the Motion.

23 II.        The Status of the Government’s Discussions with the Relevant Agencies

24            The government has engaged in several additional discussions with the relevant agencies since

25 the April status conference, and believes that those discussions have been informative and productive.

26 Specifically, the government has had further conversations with counsel at the Food and Drug

27 Administration, the Center for Medicare and Medicate Services, and the Securities and Exchange

28 Commission. The government has not had similar conversations with California Department of Public

                                                          2
     4847-6678-1336V.1 0103509-000002
                 Case 5:18-cr-00258-EJD Document 75 Filed 05/24/19 Page 3 of 3



 1 Health. Those discussions culminated in the government submitting formal document requests to the

 2 FDA and CMS encompassing the categories of documents sought by the defense. The requests were

 3 submitted to the agencies on May 9, 2019. The government is informed that the agencies have received

 4 those requests and are preparing their responses. The agencies have not indicated when those responses

 5 will be transmitted. The government has responded separately to the defense regarding the SEC’s

 6 position on the defense’s request for attorney notes.

 7            The defense believes that it is appropriate at this time to set a briefing schedule for the Motion,

 8 and the government does not object.

 9 III.       Proposed Briefing Schedule

10            The parties agree that the Court should hear argument on the motion during the July 1, 2019

11 status conference scheduled in this matter. Accordingly, they propose the following briefing schedule:

12            Government’s Opposition:       June 12, 2019

13            Defendant’s Reply:             June 24, 2019

14            Argument:                      July 1, 2019

15 DATED: May 24, 2019                                       Respectfully submitted,

16                                                           ADAM A. REEVES,
                                                             Attorney for the United States
17

18                                                           /s/
                                                             JEFF SCHENK
19                                                           JOHN C. BOSTIC
                                                             ROBERT S. LEACH
20                                                           Assistant United States Attorneys
     DATED: May 24, 2019
21
                                                             /s/
22                                                           KEVIN DOWNEY
                                                             LANCE WADE
23                                                           Attorneys for Elizabeth Holmes
     DATED: May 24, 2019
24
                                                             /s/
25                                                           JEFF COOPERSMITH
                                                             STEPHEN A. CAZARES
26                                                           Attorneys for Ramesh “Sunny”
                                                             Balwani
27

28

                                                             3
     4847-6678-1336V.1 0103509-000002
